BUFFINGTON, Circuit Judge.
The exceptions to the application of the bankrupt for discharge were in due course referred to a special master. He took testimony, decided the pertinent question of fact against the bankrupt, and made a report to the court that the application for discharge be denied. The court, following the finding of the master, confirmed his report, and thereafter refused to set aside such confirmation. On appeal we have heard the bankrupt personally and his counsel. After due consideration, we find ourselves in accord with the finding of the master and the order entered by the court below denying discharge.
Such order we therefore affirm.